Beok, J.
1. On the hearing of a petition for certiorari the power of the superior court extends only to the correction of errors committed on the trial below; and an assignment of error to the effect that one of the jurors in the justice’s court was related within the prohibited degrees to the opposite party, and also that said opposite party or his agent furnished whisky to the jury, where no objection was made thereto at the trial, and no ruling by the magistrate was made thereon, can not be taken advantage of by certiorari; nor can an assignment of error, based upon improper remarks made by counsel, be considered in a petition for certiorari, when it does not distinctly appear that the remarks were heard by the court, or that a ruling of the court was invoked in reference to the said remarks at the time of the trial. Mitchell v. Bradberry, 76 Ga. 15; O’Dell v. State, 120 Ga. 152; Bryant v. Ridgway, 126 Ga. 733.
2. The evidence in this, case, though conflicting, was sufficient to authorize the jury in the justice’s court to find that defendant’s dog, not being at the time on the premises of the defendant or person having charge thereof, did kill and injure plaintiffs’ sheep as alleged, and no errors of law having been committed, the judge of the superior court did not err in overruling the petition for certiorari.

Judgment affirmed.


All the Justices concwr.